Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-20 are pending.
The prior arts submitted on February 25, 2021, December 22, 2021 have been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yellambalase et al. (2018/0201138).
 With respect to claim 1, Yellambalase et al. disclose a method for improving driving of a vehicle 100 (see at least the abstract and figure 1) which includes the steps of determining, by a processor in the vehicle, that a trigger has activated; orienting, based on the determining, a single rotating camera 112 towards a direction of interest 200 (see at least figure 2, paragraph 0046); and activating a recording functionality of the single rotating camera 112, wherein the vehicle comprises the single rotating camera 112 and one or more fixed cameras 116A, 116F, 116G, 116H, wherein the single rotating camera provides a redundant functionality for the one or more fixed cameras (see at least figure 2 and paragraph 0047).
Yellambalase et al. do not explicitly disclose that the single rotating camera 112 consumes less power than the one or more fixed cameras 116A, 116F, 116G, 116H.  However, the single rotating camera 112 is the different type of the camera compare to the 116A, 116F, 116G and 116H; thus, it will consume different power than the other; and also, only on when activated so it will obviously consume less power.
With respect to claim 2, Yellambalase et al. disclose that the trigger and the direction of interest are based on an input received at a human input interface in the vehicle (see at least paragraphs 0042, 0098, 0279).
With respect to claim 3, Yellambalase et al. disclose that the trigger is based on a sensor determining that an impact between the vehicle made and an external object has occurred, and wherein the direction of interest is based on a location of the sensor on the vehicle (see at least paragraphs 0049, 0080, 0087, 0134, 0171).
With respect to claim 4, Yellambalase et al. further disclose the step of transmitting, from the vehicle to a remote monitoring site, information related to the impact and the external object (see at least figures 3A, 3B, 5).
With respect to claim 5, Yellambalase et al. disclose that wherein the external object is another vehicle as shown in at least paragraph 0049; and obviously that the information related to the external object comprises a make, a model, a color or a license plate of the external object.
With respect to claim 6, Yellambalase et al. disclose the impact sensor as shown in least paragraphs 0134 and 0171; however, the rate is obvious based on desired choice or preferences of the skill in the art.
 With respect to claims 7-20, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:   Markus (6,421,081), Yamamoto (8,243,138), Inui et al. (8,248,471), Kirmuss (2003/0080878), Castillo et al. (2008/0316312), Mc Cormick et al. (2010/0219944), Alon (2011/0234749) and Teller et al. (2016/0082953).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
April 9, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661